Exhibit 10.71

 

GENERAL SECURITY AGREEMENT

﻿

THIS GENERAL SECURITY AGREEMENT (this “Agreement”) is dated as of December 29,
2017 between Micron Solutions, Inc., a Delaware corporation (the “Debtor”) and
Rockland Trust Company, a Massachusetts trust company (together with its
successors and assigns, the “Secured Party”).

﻿

W I T N E S S E T H:

﻿

WHEREAS, Micron Products Inc., a Massachusetts corporation (“Borrower”), and
Secured Party have entered into financing arrangements as more fully set forth
in the Credit Agreement (as defined below) and the other Loan Documents (as
defined below);

﻿

WHEREAS, Debtor has guaranteed, on a joint and several basis, the prompt payment
and performance of certain indebtedness and certain other obligations of
Borrower to Secured Party as set forth in that General Continuing Guaranty,
dated on or about the date hereof, by Debtor in favor of Secured Party (as
amended, modified, supplemented or restated, the “Guaranty”); and

﻿

WHEREAS, as collateral security for the obligations of Debtor under the
Guaranty, Debtor has agreed to grant Secured Party a security interest in and
lien upon substantially all assets and properties of Debtor in accordance with
the terms hereof.

﻿

NOW, THEREFORE, in consideration of the terms and conditions contained herein,
and of any extension of credit heretofore, now or hereafter made by Secured
Party to or for the benefit of Debtor, the parties hereto hereby agree as
follows:

﻿

1.    DEFINITIONS; CONSTRUCTION.

﻿

(a)    Definitions. Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed to them in the Credit Agreement. All
terms defined in the Code (as defined below) and not otherwise defined herein,
including by reference to the Credit Agreement, shall have the meanings assigned
to them in the Code, provided that, to the extent the Code is used to define any
term herein and such term is defined differently in different Articles of the
Code, the definition of such term contained in Article 9 shall govern. The
following terms, as used in this Agreement, shall have the following meanings:

﻿

“Applicable State” means the Commonwealth of Massachusetts.

﻿

“Code” means the Uniform Commercial Code as in effect from time to time in the
Applicable State.

﻿

“Collateral” means, collectively, (i) all properties, assets and rights of
Debtor, wherever located, whether now owned or hereafter acquired or arising,
and all Proceeds and products thereof, including: all Accounts, Chattel Paper
(including Electronic Chattel Paper), Commercial Tort Claims, Deposit Accounts,
Documents, General Intangibles, Goods, Inventory (including all merchandise and
other Goods, and all additions, substitutions and replacements thereof, together
with all Goods and materials used or usable in manufacturing, processing,
packaging or shipping such Inventory), Equipment, Instruments, Investment
Property, Letter-of-Credit Rights, returned





--------------------------------------------------------------------------------

 



Goods, and Supporting Obligations, (ii) all reserves, matured funds, credit
balances and other property of Debtor in Secured Party’s possession, (iii) all
rights of stoppage in transit, replevin, repossession, reclamation and all other
rights and remedies of an unpaid vendor, (iv) all of Debtor’s Records, (v) all
insurance policies and Proceeds and rights relating thereto, and (vi) all other
assets and properties of Debtor in or upon which Secured Party is granted or
holds a Lien pursuant to the Loan Documents. Notwithstanding the foregoing, or
anything to the contrary herein, the Collateral shall not include the Excluded
Collateral.

﻿

“Credit Agreement” means the Credit and Security Agreement, dated on or about
the date hereof, between Secured Party and Borrower.

﻿

“Event of Default” shall means an “Event of Default” as defined in the Credit
Agreement.

﻿

“Excluded Collateral” means (i) voting Stock of any CFC, solely to the extent
that such Stock represents more than 65% of the outstanding voting Stock of such
CFC, (ii) any rights or interest in any contract, lease, permit, license, or
license agreement covering real or personal property of Debtor if under the
terms of such contract, lease, permit, license, or license agreement, or
applicable law with respect thereto, the grant of a security interest or lien
therein is prohibited as a matter of law or under the terms of such contract,
lease, permit, license, or license agreement and such prohibition or restriction
has not been waived or the consent of the other party to such contract, lease,
permit, license, or license agreement has not been obtained (provided, that, (A)
the foregoing exclusions of this clause (ii) shall in no way be construed (1) to
apply to the extent that any described prohibition or restriction is
unenforceable under Section 9- 406, 9-407, 9-408, or 9-409 of the Code or other
applicable law, or (2) to apply to the extent that any consent or waiver has
been obtained that would permit Secured Party’s security interest or lien
notwithstanding the prohibition or restriction on the pledge of such contract,
lease, permit, license, or license agreement and (B) the foregoing exclusions of
clauses (i) and (ii) shall in no way be construed to limit, impair, or otherwise
affect any of Secured Party’s continuing security interests in and liens upon
any rights or interests of Debtor in or to (1) monies due or to become due under
or in connection with any described contract, lease, permit, license, license
agreement, or Stock (including any Accounts or Stock), or (2) any proceeds from
the sale, license, lease, or other dispositions of any such contract, lease,
permit, license, license agreement, or Stock), (iii) any United States
intent-to-use trademark applications to the extent that, and solely during the
period in which, the grant of a security interest therein would impair the
validity or enforceability of such intent-to-use trademark applications under
applicable federal law, provided that upon submission and acceptance by the
United States Patent and Trademark Office of an amendment to allege use pursuant
to 15 U.S.C. Section 1060(a) (or any successor provision), such intent-to- use
trademark application shall be considered Collateral, and (iv) vehicles subject
to a certificate of title statute to the extent that the initial acquisition
price was or is, as applicable, less than $20,000.

﻿

“Loan Documents” means “Loan Documents” as defined in the Credit Agreement.

﻿

“Obligations” means “Guarantied Obligations” as defined in the Guaranty.

﻿

(b)    Construction. Unless the context of this Agreement clearly requires
otherwise, references to the plural include the singular, references to the
singular include the





2

--------------------------------------------------------------------------------

 



plural, the part includes the whole, the terms “includes” and “including” are
not limiting, and the term “or” has, except where otherwise indicated, the
inclusive meaning represented by the phrase “and/or.” The words “hereof,”
“herein,” “hereby,” “hereunder,” and other similar terms in this Agreement refer
to this Agreement as a whole and not to any particular provision of this
Agreement. Section, subsection, clause, schedule, and exhibit references herein
are to this Agreement unless otherwise specified. Any reference in this
Agreement to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). Neither this Agreement nor any
uncertainty or ambiguity herein shall be construed or resolved against Secured
Party or Debtor, whether under any rule of construction or otherwise. On the
contrary, this Agreement has been reviewed by all parties and shall be construed
and interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of Debtor and Secured Party. Any
reference herein to the satisfaction or payment in full of the Obligations shall
mean the payment in full in cash (or cash collateralization in accordance with
the terms of the Credit Agreement or any other Loan Documents) of all
Obligations other than unasserted contingent indemnification Obligations and
other than any Bank Product Obligations that, at such time, are allowed by the
Lender to remain outstanding and are not required to be repaid or cash
collateralized pursuant to the provisions of the Credit Agreement or any other
Loan Documents and the full and final termination of any commitment to extend
any financial accommodations under the Credit Agreement and any other Loan
Documents. Any reference herein to any Person shall be construed to include such
Person’s successors and assigns. Any requirement of a writing contained
herein  shall  be satisfied by the transmission of a Record and any Record
transmitted shall constitute a representation and warranty as to the accuracy
and completeness of the information contained therein. The captions and headings
are for convenience of reference only and shall not affect the construction of
this Agreement.

﻿

2.    GRANT OF SECURITY INTEREST.

﻿

To secure the prompt payment, performance and observance in full of all
Obligations, Debtor hereby grants to Secured Party a continuing security
interest in, a lien upon and a right of setoff against all Collateral.

﻿

3.    RIGHTS AND REMEDIES ON DEFAULT.

﻿

Without limiting any rights or remedies Secured Party may have pursuant to this
Agreement, the other Loan Documents, under applicable law or otherwise, upon the
occurrence and during the continuation of an Event of Default:

﻿

(a)    Secured Party may take any and all actions and avail itself of any and
all rights and remedies available to Secured Party under this Agreement, any
other Loan Document, under law or in equity (including all rights of a secured
creditor under the Code), and the rights and remedies herein and therein
provided shall be cumulative and not exclusive of any rights or remedies
provided by applicable law or otherwise.





3

--------------------------------------------------------------------------------

 



(b)    Secured Party may, but shall be under no obligation to, (i) notify all
appropriate parties that the Collateral, or any part thereof, has been assigned
to Secured Party, (ii) demand, sue for, collect and give receipts for and take
all necessary or desirable steps to collect any Collateral or Proceeds in its or
Debtor’s name, and apply any such collections against the Obligations as Secured
Party may elect, (iii) take control of any Collateral and any cash and non-cash
Proceeds of any Collateral, (iv) enforce, compromise, extend, renew, settle or
discharge any rights or benefits of Debtor with respect to or in and to any
Collateral, or deal with the Collateral as Secured Party may deem advisable, and
(v) make any compromises, exchanges, substitutions or surrenders of Collateral
as Secured Party deems necessary or proper in its reasonable discretion,
including extending the time of payment, permitting payment in installments, or
otherwise modifying the terms or rights relating to any of the Collateral, all
of which may be effected without notice to, consent of, or any other action of
Debtor and without otherwise discharging or affecting the Obligations, the
Collateral or the security interests granted to Secured Party under this
Agreement or any other Loan Document.

﻿

(c)    Secured Party may file proofs of loss and claim with respect to any of
the Collateral with the appropriate insurer, and may endorse in its own and
Debtor's name any checks or drafts constituting Proceeds of insurance. Any
Proceeds of insurance received by Secured Party may be applied by Secured Party
against payment of all or any portion of the Obligations as Secured Party may
elect in its reasonable discretion.

﻿

(d)    Secured Party may take possession of the Collateral and, without removal,
render Debtor's Equipment unusable. Upon Secured Party's request, Debtor shall
assemble the Collateral and make it available to Secured Party at a place or
places to be designated by Secured Party.

﻿

(e)    Secured Party may and without any notice to, consent of or any other
action by Debtor (such notice, consent or other action being expressly waived),
set-off or apply (i) any and all deposits (general or special, time or demand,
provisional or final) at any time held by or for the account of Secured Party or
any Affiliate of Secured Party, and (ii) any Indebtedness at any time owing by
Secured Party or any Affiliate of Secured Party to or for the credit or the
account of Debtor, to the repayment of the Obligations irrespective of whether
any demand for payment of the Obligations has been made.

﻿

(f)    (i)    Secured Party may, without demand, advertising or notice, all of
which Debtor hereby waives (except as the same may be required by the Code or
other applicable law and is not waivable under the Code or such other applicable
law), at any time or times in one or more public or private sales or other
dispositions, for cash, on credit or otherwise, at such prices and upon such
terms as determined by Code (provided such price and terms are commercially
reasonable within the meaning of the Code to the extent such sale or other
disposition is subject to the Code requirements that such sale or other
disposition must be commercially reasonable), (A) sell, lease, license or
otherwise dispose of any and all Collateral, or (B) deliver and grant options to
a third party to purchase, lease, license or otherwise dispose of any and all
Collateral. Secured Party may sell, lease, license or otherwise dispose of any
Collateral in its then-present condition or following any preparation or
processing deemed necessary by Secured Party in its reasonable discretion. To
the extent permitted by applicable law, Secured Party may be the purchaser at
any such public or private sale or other disposition of





4

--------------------------------------------------------------------------------

 



Collateral, and in such case Secured Party may make payment of all or any
portion of the purchase price therefor by the application of all or any portion
of the Obligations due to Secured Party to the purchase price payable in
connection with such sale or disposition. Secured Party may, if it deems it
reasonable, postpone or adjourn any public sale of any Collateral from time to
time by an announcement at the time and place of the sale to be so postponed or
adjourned without being required to give a new notice of sale or disposition;
provided,  however, that Secured Party shall provide Debtor with written notice
of the time and place of such postponed or adjourned sale. Debtor hereby
acknowledge and agree that Secured Party's compliance with any requirements of
applicable law in connection with a sale, lease, license or other disposition of
Collateral will not be considered to adversely affect the commercial
reasonableness of any sale, lease, license or other disposition of such
Collateral.

﻿

(ii)    Debtor shall remain liable for all amounts of the Obligations remaining
unpaid as a result of any deficiency of the Proceeds of the sale, lease, license
or other disposition of Collateral after such Proceeds are applied to the
Obligations as provided in this Agreement.

﻿

(iii)    Secured Party may sell, lease, license or otherwise dispose of the
Collateral without giving any warranties and may specifically disclaim any and
all warranties, including warranties of title, possession, merchantability and
fitness for a particular purpose. Debtor hereby acknowledges and agrees that
Secured Party's disclaimer of any and all warranties in connection with a sale,
lease, license or other disposition of Collateral will not be considered to
adversely affect the commercial reasonableness of any such disposition of the
Collateral. If Secured Party sells, leases, licenses or otherwise disposes of
any of the Collateral on credit, Debtor will be credited only with payments
actually made in cash by the recipient of such Collateral and received by
Secured Party and applied to the Obligations. If any Person fails to pay for
Collateral acquired pursuant this Section 3.3(f) on credit, Secured Party may
re-offer the Collateral for sale, lease, license or other disposition.

﻿

(g)    (i)    All rights of Debtor to exercise any of the voting and  other
consensual rights which it would otherwise be entitled to exercise in accordance
with the terms hereof with respect to any Investment Property, and to receive
any dividends, payments, and other distributions which it would otherwise be
authorized to receive and retain in accordance with the terms hereof with
respect to any Investment Property, shall immediately, at the election of
Secured Party (without requiring any notice) cease, and all such rights shall
thereupon become vested solely in Secured Party, and Secured Party (personally
or through an agent) shall thereupon be solely authorized and empowered, without
notice, to (a) transfer and register in its name, or in the name of its nominee,
the whole or any part of the Investment Property, it being acknowledged by
Debtor that any such transfer and registration may be effected by Secured Party
through its irrevocable appointment as attorney-in-fact pursuant to Section
3.3(g)(ii), (b) exchange certificates and/or instruments representing or
evidencing Investment Property for certificates and/or instruments of smaller or
larger denominations, (c) exercise the voting and all other rights as a holder
with respect to all or any portion of the Investment Property (including all
economic rights, all control rights, authority and powers, and all status rights
of Debtor as a member or as a shareholder (as applicable) of the issuer of such
Investment Property), (d) collect and receive all dividends and other payments
and distributions made thereon, (e) notify the parties obligated on any
Investment Property to make payment to Secured Party of any amounts



5

--------------------------------------------------------------------------------

 



due or to become due thereunder, (f) endorse instruments in the name of Debtor
to allow collection of any Investment Property, (g) enforce collection of any of
the Investment Property by suit or otherwise, and surrender, release, or
exchange all or any part thereof, or compromise or renew for any period (whether
or not longer than the original period) any liabilities of any nature of any
Person with respect thereto, (h) consummate any sales of Investment Property or
exercise any other rights as set forth in Section 3.3(f), (i) otherwise act with
respect to the Investment Property as though Secured Party were the outright
owner thereof, and (j) exercise any other rights or remedies Secured Party may
have under the other Loan Documents, the Code, other applicable law, or
otherwise.

﻿

(ii)    DEBTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS SECURED PARTY AS ITS
PROXY AND ATTORNEY-IN-FACT FOR DEBTOR WITH RESPECT TO ALL OF DEBTOR'S INVESTMENT
PROPERTY WITH THE RIGHT, DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, WITHOUT
NOTICE, TO TAKE ANY OF THE FOLLOWING ACTIONS: (A) TRANSFER AND REGISTER IN
SECURED PARTY'S NAME, OR IN THE NAME OF ITS NOMINEE, THE WHOLE OR ANY PART OF
THE INVESTMENT PROPERTY, (B) VOTE THE INVESTMENT PROPERTY, WITH FULL POWER OF
SUBSTITUTION TO DO SO, (C) RECEIVE AND COLLECT ANY DIVIDEND OR ANY OTHER PAYMENT
OR DISTRIBUTION IN RESPECT OF, OR IN EXCHANGE FOR, THE INVESTMENT PROPERTY OR
ANY PORTION THEREOF, TO GIVE FULL DISCHARGE FOR THE SAME AND TO INDORSE ANY
INSTRUMENT MADE PAYABLE TO DEBTOR FOR THE SAME, (D) EXERCISE ALL OTHER RIGHTS,
POWERS, PRIVILEGES, AND REMEDIES (INCLUDING ALL ECONOMIC RIGHTS, ALL CONTROL
RIGHTS, AUTHORITY AND POWERS, AND ALL STATUS RIGHTS OF DEBTOR AS A MEMBER OR AS
A SHAREHOLDER (AS APPLICABLE) OF THE ISSUER OF SUCH INVESTMENT PROPERTY) TO
WHICH A HOLDER OF THE INVESTMENT PROPERTY WOULD BE ENTITLED (INCLUDING, WITH
RESPECT TO THE INVESTMENT PROPERTY, GIVING OR WITHHOLDING WRITTEN CONSENTS OF
MEMBERS OR SHAREHOLDERS, CALLING SPECIAL MEETINGS OF MEMBERS OR SHAREHOLDERS,
AND VOTING AT SUCH MEETINGS), AND (E) TAKE ANY ACTION AND EXECUTE ANY INSTRUMENT
WHICH LENDER MAY DEEM NECESSARY OR ADVISABLE TO ACCOMPLISH THE PURPOSES OF THIS
AGREEMENT.

﻿

(iii)    In order to further effect the foregoing transfer of rights in favor of
Secured Party, during the continuance of an Event of Default, Debtor hereby
authorizes and instructs each issuer of Investment Property pledged by Debtor to
comply with any instruction received by such issuer from Secured Party without
any other or further instruction from Debtor, and Debtor acknowledges and agrees
that each such issuer shall be fully protected in so complying, and to pay any
dividends, distributions, or other payments with respect to any of the
Investment Property directly to Secured Party.

﻿

(iv)    Upon exercise of any proxy set forth herein, all prior proxies given by
Debtor with respect to any Investment Property, as applicable (other than to
Secured Party), are hereby revoked, and no subsequent proxies (other than to
Secured Party) will be given with respect to any Investment Property by Debtor,
unless Secured Party otherwise subsequently agrees in writing. Secured Party, as
proxy, will be empowered and may exercise the irrevocable





6

--------------------------------------------------------------------------------

 



proxy to vote the other Investment Property at any and all times during the
existence of an Event of Default, including at any meeting of shareholders or
members, as the case may be, however called, and at any adjournment thereof, or
in any action by written consent, and may waive any notice otherwise required in
connection therewith. To the fullest extent permitted by applicable law, Secured
Party shall have no agency, fiduciary, or other implied duties to Debtor, any
issuer of Investment Property, or any other Person when acting in its capacity
as such proxy or attorney-in-fact. Debtor hereby waives and releases any claims
that it may  otherwise  have against Secured Party with respect to any breach,
or alleged breach, of any such agency, fiduciary, or other duty.

﻿

(v)    Any transfer to Secured Party or its nominee, or registration in the name
of Secured Party or its nominee, of the whole or any part of the Investment
Property shall be made solely for purposes of effectuating voting or other
consensual rights with respect to the Investment Property in accordance with the
terms of this Agreement and is not intended to effectuate any transfer of
ownership of any of the Investment Property. Notwithstanding the delivery by
Secured Party of any instruction to any issuer of Investment Property or any
exercise by Secured Party of an irrevocable proxy or otherwise, Secured Party
shall not be deemed the owner of, or assume any obligations or any liabilities
whatsoever of the owner or holder of, any Investment Property unless and until
Secured Party expressly accepts such obligations in a duly authorized and
executed writing and agrees in writing to become bound by the applicable
organizational documents or otherwise becomes the owner thereof under applicable
law (including through a sale as described in Section 3.3(f)). The execution and
delivery of this Agreement shall not subject Secured Party to, or transfer or
pass to Secured Party, or in any way affect or modify, the liability of Debtor
under the organizational documents of any issuer or any related agreements,
documents, or instruments or otherwise. In no event shall the execution and
delivery of this Agreement by Secured Party, or the exercise by Secured Party of
any rights hereunder or assigned hereby, constitute an assumption of any
liability or obligation whatsoever of Debtor to, under, or in connection with
any of the issuer or any related agreements, documents, or instruments or
otherwise.

﻿

(h)    Secured Party shall have the right in Secured Party's sole discretion to
determine which rights, security, Liens or remedies Secured Party may at any
time pursue, foreclose upon, relinquish, subordinate, modify or take any other
action with respect to, without in any way impairing, modifying or affecting any
of Secured Party's other rights, security, Liens or remedies with respect to
such Property, or any of Secured Party's rights or remedies under this Agreement
or any other Loan Document.

﻿

(i)    Debtor agrees that Secured Party shall not have any obligation to
preserve rights to any Collateral against prior parties or to marshal any
Collateral of any kind for the benefit of any other creditor of Debtor or any
other Person. Secured Party shall not be responsible to Debtor or any other
Person for loss or damage resulting from Secured Party's failure to enforce its
Liens or collect any Collateral or Proceeds or any monies due or to become due
under the Obligations or any other liability or obligation of Debtor to Secured
Party.

﻿

(j)    Except as otherwise expressly provided for in this Agreement or by non-
waivable applicable law, Debtor waives: (a) presentment, demand and protest and
notice of presentment, dishonor, notice of intent to accelerate, notice of
acceleration, protest, default,





7

--------------------------------------------------------------------------------

 



nonpayment, maturity, release, compromise, settlement, extension or renewal of
any or all commercial paper, accounts, contract rights, documents, instruments,
chattel paper and guaranties at any time held by Secured Party on which Debtor
may in any way be liable, and hereby ratifies and confirms whatever Secured
Party may do in this regard, (b) to the extent permitted by applicable law, all
rights to notice and a hearing prior to Secured Party's taking possession or
control of, or to Secured Party's replevy, attachment or levy upon, the
Collateral or any bond or security which might be required by any court prior to
allowing Secured Party to exercise any of its remedies and (c) the benefit of
all valuation, appraisal, marshalling and exemption laws.

﻿

4.    REPRESENTATIONS, WARRANTIES AND COVENANTS.

﻿

(a)    Title. Debtor has good title to the Collateral that is pledged by it
pursuant to this Agreement or the other Loan Documents and has exclusive right
to grant a security interest in such Collateral. The Collateral is not subject
to any Liens except in favor of Secured Party and except for Permitted Liens.

﻿

(b)    Changes in Name, Constituent Documents, Location. Without giving Secured
Party at least 30 days’ prior written notice, Debtor will not change its name,
chief executive office, principal residence, organizational documents,
organizational identification number, state of organization, organizational
identity, or “location” as defined in Section 9-307 of the Code. Debtor will not
change its chief executive officer, chief financial officer or chief operating
officer, or any officer of similar title or authority, without giving Secured
Party prompt notice of (but in any event within 10 days after) such change.

﻿

(c)    Commercial Tort Claims. Debtor shall promptly notify Secured Party in
writing if it has a Commercial Tort Claim (other than, as long as no Default or
Event of Default exists, a Commercial Tort Claim for less than $50,000) and
shall take such actions as Secured Party deems appropriate to subject such claim
to a duly perfected, first priority Lien in favor of Secured Party.

﻿

(d)    Certain After-Acquired Collateral. Debtor shall promptly notify Secured
Party in writing if, after the Closing Date, it obtains any interest in any
Collateral consisting of Deposit Accounts, Chattel Paper (with a face amount
greater than $25,000), Documents, Instruments (with a face amount greater than
$25,000), Intellectual Property, Investment Property or Letter-of-Credit Rights
(with a face amount greater than $25,000) and, upon Secured Party's request,
shall promptly take such actions as Secured Party deems appropriate to effect
Secured Party's duly perfected, first priority Lien upon such Collateral,
including obtaining any appropriate possession or control agreement. If any
Collateral is in the possession of a third party, at Secured Party's request,
Debtor shall obtain a Collateral Access Agreement in respect thereof.

﻿

5.    MISCELLANEOUS.

﻿

(a)    Modification of Agreement; Sale of Interest. This Agreement may not be
modified, altered or amended, except by an agreement in writing signed by Debtor
and Secured Party.  This Agreement shall be binding upon and inure to the
benefit of the successors and





8

--------------------------------------------------------------------------------

 



assigns of Debtor and Secured Party; provided that Debtor shall not assign or
transfer any of its interests, right or obligations under this Agreement without
Secured Party's prior written consent.

﻿

(b)    Costs and Expenses. Debtor shall pay to Secured Party, on demand, all
out-of-pocket reasonable costs, expenses, filing fees and taxes paid or payable
in connection with the preparation, negotiation, execution, delivery, recording,
administration, collection, liquidation, enforcement and defense of the
Obligations, Secured Party’s rights in the Collateral, this Agreement and the
other Loan Documents, including any amendments, supplements or consents which
may hereafter be contemplated (whether or not executed) or entered into in
respect of this Agreement and/or the other Loan Documents, including (i) all
out-of-pocket reasonable costs and expenses of filing or recording (including
Uniform Commercial Code financing statement filing taxes and fees, documentary
taxes, intangibles taxes and mortgage recording taxes and fees, if applicable)
relating hereto, (ii) insurance premiums, appraisal fees, field examination
charges and search fees, subject to the limitations set forth in the Credit
Agreement, (iii) out-of-pocket reasonable costs and expenses of preserving,
protecting, inspecting or examining the Collateral, (iv) costs and expenses paid
or incurred in connection with obtaining payment of the Obligations, enforcing
the security interests and liens of Secured Party, selling or otherwise
realizing upon the Collateral, enforcing the provisions of this Agreement and
the other Loan Documents to which Debtor is a party, and/or defending any claims
made or threatened against Secured Party arising out of the transactions
contemplated by this Agreement and the Loan Documents to which Debtor is a party
(including preparations for and consultations concerning any such matters), and
(v) the reasonable fees and disbursements of outside counsel (including legal
assistants) to Secured Party in connection with any of the foregoing. All fees,
costs, expenses and other amounts payable by Debtor under this Section 5(b)
shall constitute Obligations secured by the Collateral.

﻿

(c)    Waivers by Debtor. Except as otherwise provided for in this Agreement, to
the extent permitted by applicable law, Debtor waives (i) presentment, demand
and protest and notice of presentment, protest, default, non-payment, maturity,
release, compromise, settlement, extension or renewal of any or all commercial
paper, accounts, contract rights, documents, instruments, chattel paper and
guaranties at any time held by Secured Party on which Debtor may in any way be
liable and hereby ratifies and confirms whatever Secured Party may do in this
regard, and (ii) to the extent permitted by applicable law, the benefit of all
valuation, appraisement and exemption laws. Debtor acknowledges that it has been
advised by counsel with respect to this Agreement and the transactions evidenced
by this Agreement.

﻿

(d)    Severability. Wherever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions to this Agreement.

﻿

6.    GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the Applicable State, without giving effect to the
principles of conflicts of laws.





9

--------------------------------------------------------------------------------

 



7.    JURY TRIAL WAIVER; VENUE.

﻿

(a)    DEBTOR AND SECURED PARTY HEREBY WAIVE TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO WHICH DEBTOR AND SECURED PARTY MAY BE PARTIES, ARISING OUT OF OR
IN ANY WAY PERTAINING TO (A) THIS AGREEMENT OR (B) THE CREDIT AGREEMENT OR THE
OTHER LOAN DOCUMENTS. IT IS AGREED AND UNDERSTOOD THAT THIS WAIVER CONSTITUTES A
WAIVER OF TRIAL BY JURY OF ALL CLAIMS AGAINST ALL PARTIES TO SUCH ACTIONS OR
PROCEEDINGS, INCLUDING CLAIMS AGAINST PARTIES WHO ARE NOT PARTIES TO THIS
AGREEMENT. THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE BY DEBTOR
AND SECURED PARTY, AND DEBTOR AND SECURED PARTY HEREBY REPRESENT THAT NO
REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY INDIVIDUAL TO INDUCE
THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY OR NULLIFY ITS EFFECT.
DEBTOR FURTHER REPRESENTS THAT EACH HAS BEEN REPRESENTED IN THE SIGNING OF THIS
AGREEMENT AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL,
SELECTED OF ITS OWN FREE WILL, AND THAT DEBTOR AND SECURED PARTY HAS HAD THE
OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.

﻿

(b)    DEBTOR AGREES THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT MAY BE TRIED AND LITIGATED IN THE COMMONWEALTH OF MASSACHUSETTS
AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE
DISTRICT OF MASSACHUSETTS; PROVIDED,  HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT
AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT SECURED PARTY’S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SECURED PARTY ELECTS TO BRING
SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. DEBTOR
WAIVES, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT DEBTOR MAY HAVE
TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE
EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 7.

﻿

8.    NOTICES.

﻿

All notices and other communications hereunder to Secured Party shall be in
writing and shall be mailed, sent, or delivered in accordance the notice
provision set forth in the Credit Agreement. All notices and other
communications hereunder to Debtor shall be in writing and shall be mailed,
sent, or delivered in care of Borrower in accordance with the notice provisions
set forth in the Credit Agreement.

﻿

9.    COUNTERPARTS.

﻿

This Agreement may be executed in any number of counterparts, each of which
shall be an original, but all of which taken together shall constitute one and
the same  agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other method of





10

--------------------------------------------------------------------------------

 



electronic transmission shall have the same force and effect as the delivery of
an original executed counterpart of this Agreement.

﻿

[Signature page follows]

﻿

﻿

 

11

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
specified at the beginning hereof.

﻿

﻿

 

 

 

﻿

DEBTOR:

 

 

 

 

﻿

MICRON SOLUTIONS, INC.

 

 

 

 

﻿

By:

/s/ SALVATORE EMMA, JR.

﻿

 

Name:

SALVATORE EMMA, JR.

﻿

 

Title:

PRESIDENT & CEO

﻿

﻿

﻿

 

 

 

AGREED:

 

﻿

 

 

 

SECURED PARTY:

 

﻿

 

 

 

ROCKLAND TRUST COMPANY

 

﻿

 

 

 

By:

/s/ Thomas Meehan

 

﻿

Name:

Thomas Meehan

 

﻿

Title:

Relationship Manager

 

﻿

﻿



Signature Page to General Security Agreement

--------------------------------------------------------------------------------